11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Socorro Gonzales
            Appellant
Vs.                  No. 11-04-00234-CV -- Appeal from Midland County
The City of Midland
            Appellee
 
            On April 29, 2004, the trial court signed an order granting the City of Midland’s plea to the
jurisdiction and dismissed with prejudice Socorro Gonzales’s “special defect theory of recovery.” 
Gonzales filed a motion for new trial within 30 days of the date the order was signed.  Gonzales filed
a notice of appeal on September 14, 2004, 138 days after the date the order was signed.
            On September 21, 2004, the clerk of this court wrote the parties advising them that it
appeared an appeal was not properly perfected and requesting that Gonzales reply within 15 days
showing grounds for continuing the appeal.  There has been no response to our September 21 letter.
            The April 29 order does not appear to be a final, appealable order.  The order does not reflect
that all claims have been dismissed.  However, assuming without deciding that the April 29 order
is a final, appealable order, this appeal is not timely.  Gonzales has failed to file his notice of appeal
within the time frame of TEX.R.APP.P. 26.1, to request an extension pursuant to TEX.R.APP.P.
26.3, or to comply with the requirements of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.1997). 
Therefore, Gonzales has failed to perfect an appeal.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
October 14, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.